DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-26 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/08/2020 and 02/17/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Specification recites “soldering” in at least page 10 line 35 and page 11 line 1 ([0050] and [0051] of the clean copy). This appears to mean “sintering” since sintering is the process that is described.  
Appropriate correction is required.
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites the limitation “proving” in line 3 of the claim. This appears to mean “providing”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26 recites the limitation “soldering” in lines 1 and 3 of the claim. This appears to mean “sintering” for the same reasons as the specification objection above. For the purposes of examination, “soldering” will be interpreted to mean “sintering”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. U.S. Patent Application 2006/0209485 (hereinafter “Imai”).
Regarding claim 23, Imai teaches a method for producing a triggerable spark gap (i.e. discharge tube 10)(fig.1), the method comprising: providing a trigger electrode (i.e. triggering discharge film 28)(fig.1) and materials for an adjacent electrode and/or a counter electrode (i.e. discharge electrode portion 18 and film 30)(fig.1); providing a first material (refer to discharge electrode portion 18)(fig.1)(refer also to [0128]); providing a second material (refer to film 30)(fig.1)(refer also to [0134] and [0093]-[0096]) having a lower electron work function than the first material (refer to [0156] and [0229]); and forming the adjacent electrode and/or the counter electrode by coating the first material with the second material (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haine et al. U.S. Patent No. 2,400,456 (hereinafter “Haine”) and further in view of Imai.
Regarding claim 14, Haine teaches a triggerable spark gap (i.e. spark gap device 1)(fig.5) comprising: a trigger electrode (i.e. trigger electrode 4)(fig.5); an adjacent electrode (i.e. anode 3)(fig.5) at the trigger electrode (implicit); a counter electrode (i.e. cathode 1a)(fig.5); and a gap between the counter electrode and the adjacent electrode (implicit)(refer to fig.5), wherein a distance  between the trigger electrode and the adjacent electrode (implicit)(refer to fig.5) is less than a distance  between the trigger electrode and the counter electrode (implicit)(refer to fig.5), wherein the distance between the trigger electrode and the counter electrode is less than a distance between the adjacent electrode and the counter electrode (implicit)(refer to fig.5), wherein the counter electrode and/or the adjacent electrode comprises a first phase comprising a first material (refer to page 5 col. 1 lines 70-73) however Haine does not teach the counter electrode and/or the adjacent electrode comprises a second phase comprising a second material, and wherein the second material has a lower electron work function than the first material. However Imai teaches the counter electrode and/or the adjacent electrode comprises a second phase (refer to film 30)(fig.1)(refer also to [0134] and [0093]-[0096]) comprising a second material (refer to film 30)(fig.1)(refer also to [0134] and [0093]-[0096]), and wherein the second material has a lower electron work function than the first material (refer to [0156] and [0229]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the spark gap of Haine to include the second phase of Imai to provide the advantage of stabilizing the discharge start voltage.
Regarding claim 15, Haine and Imai teach the triggerable spark gap according to claim 14, wherein the first material comprises molybdenum, tungsten, chromium, copper or lanthanum (refer to Haine page 5 col. 1 lines 70-73 and Imai [0128]), and wherein the second material comprises a heated glass paste or vitreous alkali metal or alkaline-earth metal compounds (refer to Imai [0134] and [0093]-[0096]).
Regarding claim 16, Haine and Imai teach the triggerable spark gap according to claim 15, wherein the heated glass paste is a heated paste based on sodium silicate, a sheet glass, yttrium oxide, titanium, or water (refer to Imai [0093]-[0096]).
Regarding claim 17, Haine and Imai teach the triggerable spark gap according to claim 16, wherein the heated glass paste is a heated paste based on sodium silicate with a mass fraction of between 50% and 70%, a sheet glass with a mass fraction of between 10% and 20%, yttrium oxide with a mass fraction of between 1% and 5%, titanium with a mass fraction of between 1% and 5%, or water with a mass fraction of between 0.5% and 1.7% (refer to Imai [0093]-[0096]).
Regarding claim 18, Haine and Imai teach the triggerable spark gap according to claim 14, however they do not teach wherein the gap between the trigger electrode and the counter electrode has a width B, with 5 mm < B < 15 mm. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the gap between the trigger electrode and the counter electrode has a width B, with 5 mm < B < 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the spark gap of Haine and Imai to include wherein the gap between the trigger electrode and the counter electrode has a width B, with 5 mm < B < 15 mm to provide the advantage of spacing the electrodes the proper amount to discharge at the correct/desired voltage.
Regarding claim 19, Haine and Imai teach the triggerable spark gap according to claim 14, wherein the second material is arranged between the first material and the gap (implicit)(refer to Imai fig.1), and however they do not teach wherein the second material has a thickness D, with 50 mm < D < 200 mm. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second material has a thickness D, 
Regarding claim 20, Haine and Imai teach the triggerable spark gap according to claim 14, wherein the trigger electrode, the adjacent electrode and the counter electrode are at least partially arranged in a hermetically sealed cavity (refer to Haine claims 12 and 13)(refer to Imai abstract).
Regarding claim 21, Haine and Imai teach the triggerable spark gap according to claim 20, wherein the cavity comprises nitrogen and/or a noble gas (refer to Haine claims 12 and 13)(refer to Imai [0139]).
Regarding claim 22, Haine and Imai teach a circuit (refer to Haine fig.1) comprising: an electrical load (i.e. Haine oscillator load 2)(fig.1); the triggerable spark gap according to claim 14 (i.e. Haine spark gap 1)(refer also to the rejection of claim 1 above), which is connected in series with the load (implicit); and a capacitor (i.e. Haine capacitor in the figure below)(fig.1) connected in parallel with the series circuit of the load and the spark gap (implicit).

    PNG
    media_image1.png
    187
    436
    media_image1.png
    Greyscale

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai as applied to claim 23 above, and further in view of Lee et al. Korean Patent Document KR 10-2011-0000001 (hereinafter “Lee”).
Regarding claim 24, Imai teaches the method according to claim 23, wherein providing the second material comprises: providing the second material in form of an aqueous paste (refer to [0093]-[0096]); and applying the paste onto the first material (implicit)(refer also to [0093]-[0096]), however Imai does not teach applying the paste by a thick-film method. However Lee teaches applying the paste by a thick-film method (refer to page 4 line 40 to page 5 line 21). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Imai to include the thick-film method of Lee to provide the advantage of using a common, well-known technique to apply the film to the electrode.
Regarding claim 25, Imai and Lee teach the method according to claim 24, further comprising drying the paste after applying the paste (refer to Lee page 4 line 40 to page 5 line 21).
Regarding claim 26, Imai and Lee teach the method according to claim 25, further comprising soldering the first material after drying (refer to Lee page 4 line 40 to page 5 line 21), wherein the second material has a glass component which bonds the second material firmly to the first material by the soldering (refer to Lee page 4 line 40 to page 5 line 21).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839